In re application of							:
Vincenzo Ogliari et al.							:		
Serial No. 16/076,057							:	DECISION ON
Filed:	August 07, 2018 						:	PETITION
For:  INDUCTIVELY HEATABLE SUSCEPTOR AND EPITAXIAL 		:
DEPOSITION REACTOR							:

This is a decision on the petition filed requesting relief from TC Director regarding the drawing objection made by the Examiner in the Office Action of April 5, 2022. This petition is being treated as a petition under 37 CFR 1.181 requesting withdrawal of the drawing objection made in the April 5, 2022 Office Action. The present petition was timely filed on June 6, 2022.    

The April 5, 2022 Office Action maintained an objection to the drawings because the drawings do not show every feature of the invention specified in the claims because “[t]here is no ‘direct support’ by the claimed disc-shaped portion…because element 603; Figure 3 for example is intervening.” The Office Action further contends that the drawings do not show the claimed “upper zone” and “lower zone” of the disc-shaped portion.

The present petition argues that this objection ignores the express disclosure of the specification that states that the “support may be considered part of the susceptor” which is thus the “disc-shaped portion” claimed (page 3, lines 12-13).  It is further argued that the drawings clearly show the claimed upper zone and lower zone of the disc-shaped portion, including Figure 6 that depicts portions at the top and bottom of the susceptor (603 + 621). Accordingly, it is argued that the drawings indeed show all of the claimed features of the claimed invention.

Petitioner’s arguments are persuasive. Accordingly, the drawing objections set forth in the April 5, 2022 Office Action are withdrawn. This petition is GRANTED.

/ALEXA D NECKEL/_____________________________      
Alexa D. Neckel, Director
Technology Center 1700
Chemical and Materials Engineering

bc

DICKINSON WRIGHT PLLC - WASHINGTON, DC1825 EYE ST., NWSUITE 900WASHINGTON DC 20006